Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In claim 20, line 2, “means for positioning a handle on the brush holder” has been interpreted as positioning the shell in abutment with the upper exterior surface of the back plate, see [0085]. In line 5, “means for rotating the handle relative to the brush holder” has been interpreted as a user rotating the handle, see at least [00105]. In line 11, “means for rotating the 
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “means for removing the brush holder” as recited in claim 20, line 8. The proceeding language “by pulling the handle with the handle attached to the brush holder” adds sufficient structure that the language is not interpreted under 112(f).
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.







Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 6,960,922 (“Klaar”).
Regarding claim 1, Klaar discloses a brush holder assembly comprising: a brush holder (2) comprising a brush box (6) configured to receive a brush (10), the brush holder further comprising a back plate (portion A, see below, which is plate shaped and which is fixed to a back portion of 6) fixed to the brush box (see Fig. 1); and a lever (44) connected to the back plate, the lever is configured to reversibly and selectively rotate between a first position (the position of Fig. 1) and a second position (the position where 44 is rotated clockwise from the position of Fig. 1), wherein the lever comprises a distal portion (the furthest end of the handle) positioned at a distance from the back plate (a distance can be defined between the end of the handle and a right section of portion A), and the distance between the back plate and the distal portion of the lever is greater in the first position relative to the distance between the back plate and the distal portion of the lever in the second position (the clockwise rotation of the lever decreases the distance between the distal end and a right section of A).

    PNG
    media_image1.png
    722
    543
    media_image1.png
    Greyscale

Regarding claim 2, Klaar discloses one or more pins (B, see above) at least partially inserted in the back plate (see Fig. 1) and configured to engage a proximal portion of the lever that is at an opposite end of the lever from the distal portion (see Fig. 1).
Regarding claim 3, Klaar discloses wherein the back plate (A) comprises an upper exterior surface (the visible face as seen in Fig. 1), and the one or more pins extend at least partially through the upper exterior surface (see Fig. 1).
Regarding claim 4, Klaar discloses a handle (the distal end of the lever has a handle) configured to connect to a connecting member positioned on the upper exterior surface of the back plate (the handle is integrally connected to a slender bar which connects to pin B and which is positioned on the surface of A).

Allowable Subject Matter
Claims 5-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10 – 20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 5, the prior art does not disclose or suggest the claimed brush holder assembly including a brush holder comprising a brush box and back plate fixed to the brush box, a lever connected to the back plate, a distal portion positioned at a distance from the back plate, the distance is greater in a first position relative to the distance in a second position, pins, and a handle, and wherein the one or more pins are positioned such that connection of the handle to the connecting member pushes the one or more pins downward relative to the upper exterior surface, along with the remaining elements of the claim.
Regarding Claim 10, the prior art does not disclose or suggest the claimed system comprising: a brush from which a shunt extends, a brush holder comprising a brush box and a back plate fixed to the brush box; and a lever connected to the back plate, the lever is configured to reversibly and selectively rotate between a first position and a second position, wherein the lever comprises a distal portion, and the second position of the lever is configured to secure a portion of the shunt between the distal portion of the lever and another component of the brush holder, along with the remaining elements of the claim.
Regarding Claim 16, the prior art does not disclose or suggest the claimed method of replacing a brush to which a first end of a shunt is connected, the method comprising: 
Regarding Claim 20, the prior art does not disclose or suggest the claimed brush holder system, comprising: means for positioning a handle on the brush holder, and the positioning of the handle on the brush holder actuates a lever provided by the brush holder from a first position to a second position; means for rotating the handle, and the lever is maintained in the second position during the rotating of the handle; means for removing the brush holder, and the lever is maintained in the second position during the removing of the brush holder from the support; means for rotating the handle relative to the brush holder; and means for removing the handle from the brush holder, the removing of the handle from the brush holder returns the lever to the first position, along with the remaining elements of the claim.
Klaar does not disclose the lever as securing maintaining a portion of a shunt as required by the claims, and does not disclose a rotating handle as required by the claims. Cutsforth discloses a brush box with a shunt, but does not disclose a lever attached to a back plate portion which is fixed to a brush box, or that the lever has a distal portion which has a distance to the back plate which increases when moving from a first to a second position. Eger discloses a brush box with a handle, but no lever.
.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D BAILLARGEON whose telephone number is (571)272-0676. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL D BAILLARGEON/            Examiner, Art Unit 2833                                                                                                                                                                                            

/OSCAR C JIMENEZ/            Examiner, Art Unit 2833